DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12, 2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Yalei Sun on March 10, 2022.
The application has been amended as follows:  
Cancel claim 4 
In claim 1, line 9,  following the term  direction, insert “wherein the second wound electrode assembly is different in shape from the first wound electrode assembly in a first region, and a protective adhesive layer is disposed at least in the first region;”
 In claim 5, line 1, delete “4” and insert “1” in its place.
In claim 13, line 1, delete “4” and insert “1” in its place.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: claims 1-3 and 5-20 are allowed. 
Claim 1 discloses  “a wound electrode assembly formed by winding a first electrode sheet, a second electrode sheet, and an isolating membrane disposed therebetween, wherein the wound electrode assembly comprises: a first surface having a first protrusion in a thickness direction of the wound electrode assembly; a first wound electrode assembly; a second wound electrode assembly wrapping the first wound electrode assembly, the first wound electrode assembly and the second wound electrode assembly sharing the first electrode sheet and the second electrode sheet and having the same winding direction, wherein the second wound electrode assembly is different in shape from the first wound electrode assembly in a first region, and a protective adhesive layer is disposed at least in the first region; and an adhesive layer disposed between a portion of the first electrode sheet constituting the first wound electrode assembly and a portion of the isolating membrane constituting a transition from the first wound electrode assembly to the second wound electrode assembly, and/or between a portion of the second electrode sheet constituting the second wound electrode assembly and the portion of the isolating membrane constituting the transition from the first wound electrode assembly to the second wound electrode assembly”.
The closest prior art Kwon (US 20140099525) discloses  an electrode assembly formed by stacking a plurality of unit cells, each unit cells includes a positive electrode, negative electrode and a separator disposed between,  each electrode includes protrusions. The electrode assembly is a stepped electrode assembly  including stacked  and folded type cells, the unit cells 
Kwon does not teach or suggest a first wound electrode assembly, and  a second wound electrode assembly wrapping the first wound electrode assembly and an adhesive layer disposed between a portion of the first electrode sheet constituting the first wound electrode assembly and a portion of the isolating membrane constituting a transition from the first wound electrode assembly to the second wound electrode assembly, and/or between a portion of the second electrode sheet constituting the second wound electrode assembly and the portion of the isolating membrane constituting the transition from the first wound electrode assembly to the second wound assembly. Kwon also does not disclose. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIARA TRANT/Examiner, Art Unit 1722                  

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722